First, Allen contends that the district court erred by denying
                   his claim that counsel was ineffective for failing to appeal his judgment of
                   conviction. We decline to consider this assertion because it was expressly
                   withdrawn below and was not considered by the district court. Instead,
                   the district court considered Allen's contention that counsel was ineffective
                   for failing to appeal the denial of his motion to reconsider sentence. The
                   district court denied this claim because it concluded that an appeal would
                   have been futile. Because there is no statute or court rule which
                   authorizes an appeal from an order denying a motion to reconsider
                   sentence, we conclude that the district court did not err by denying this
                   claim.
                               Second, Allen contends that the district court erred by denying
                   his claim that counsel was ineffective for failing to investigate the case.
                   The district court denied this claim because Allen failed to demonstrate a
                   reasonable probability of a different outcome had further investigation
                   been undertaken. We agree, see Molina v. State, 120 Nev. 185, 192, 87
P.3d 533, 538 (2004), and conclude that the district court did not err by
                   denying this claim.
                               Third, Allen contends that the district court erred by denying
                   his claim that counsel was acting under an actual conflict of interest
                   because he was unable to pay his attorney's fees. The district court denied
                   this claim because Allen failed to demonstrate that an actual conflict
                   existed. We agree and conclude that the district court did not err by
                   denying this claim. Cf. Clark v. State, 108 Nev. 324, 326, 831 P.2d 1374,




SUPREME COURT
       OF
    NEVADA
                                                         2
(0) 194?A coaito
                1376 (1992) (an actual conflict of interest existed where counsel had
                initiated a civil proceeding against his client to recover attorney's fees).
                             Fourth, Allen contends that the district court erred by denying
                his claim that counsel was ineffective for failing to seek a ruling regarding
                whether the State would be permitted to seek additional charges before
                encouraging him to plead guilty. We decline to consider this assertion
                because it was not raised below; moreover, Allen fails to demonstrate that
                counsel would have been successful had he challenged the State on this
                basis. See generally Thompson v. State, 125 Nev. 807, 812, 221 P.3d 708,
                712 (2009) (explaining the prosecutor's authority to proceed by indictment
                and information). To the extent Allen asserts he was coerced by the
                State's actions, we conclude that no relief is warranted because Allen
                admitted in the guilty plea agreement and canvass that he had discussed
                the charges with counsel, understood the consequences of pleading guilty,
                and chose to plead guilty because he believed doing so was in his best
                interest. Molina, 120 Nev. at 191, 87 P.3d at 537-38 ("A thorough plea
                canvass coupled with a detailed, consistent, written plea agreement
                supports a finding that the defendant entered the plea voluntarily,
                knowingly, and intelligently." (internal quotation marks omitted)). The
                totality of the circumstances demonstrates that Allen was able to
                rationally weigh the advantages of going to trial rather than pleading
                guilty. See Brady v. United States, 397 U.S. 742, 750 (1970); Schoultz v.
                Warden, 88 Nev. 135, 139, 494 P.2d 274, 276 (1972) ("[A] guilty plea is not




SUPREME COURT
        OF
     NEVADA
                                                        3
(0) 1947A
                'coerced' merely because motivated by desire to avoid the possibility of a
                higher penalty.").
                            We conclude that the district court did not err, and we
                            ORDER the judgment of the district court AFFIRMED.'




                                                      icie_ca -et<              ,     J.
                                                   Hardesty


                                                 --   DC (Al 14S                      J.
                                                   Douglas


                                                                                      J.




                      'We have reviewed all documents that Allen has submitted in proper
                person to the clerk of this court in this matter, and we conclude that no
                relief based upon those submissions is warranted. To the extent that
                Allen has attempted to present claims or facts in those submissions which
                were not previously presented in the proceedings below, we have declined
                to consider them in the first instance




SUPREME COURT
        OF
     NEVADA
                                                      4
(0) 1947A
                   cc: Hon. Michael Villani, District Judge
                        Sandra L. Stewart
                        Attorney General/Carson City
                        Clark County District Attorney
                        Eighth District Court Clerk




SUPREME COURT
      OF
    NEVADA
                                                      5
(0 ) 1 9 47A aeo